John A Fogleman, Justice, dissenting. I respectfully dissent from the opinion of the majority in this case for the reason that proper construction of Ark. Stat. Ann. § 81-1103 (i) (6) (B) exempts the activities of these employees from the application of the Act. What I contend is the proper construction of that Act is set out in mv dissenting opinion in Hanford Produce Company v. C. A. Clemmons, et al 242 Ark. 240, 412 S. W. 2d 828, handed down on this date. I agree with the majority that no exemption can be based upon Ark. Stat Ann. § 81-1103 (i) (6) (0), but for an entirely different reason. If the last sentence of that s.ub-section of the Act is given the construction placed upon it by the majority, our General Assembly has never engaged in a greater exercise in fútil" ity than by adding this sentence. I agree that the word “also” means something has been added. According to Black’s Law Dictionary, it means “besides, as well, in addition, likewise, in like manner, similarly, too, withal, some other thing, including, further, furthermore, in the same manner, moreover, and nearly the same as the word ‘and’ or ‘likewise’.” How could anything be added to further exempt the services set out in the first sentences? If they are exmpt, they are completely exempt and it seems obvious to me that adding the second sentence could not add anything. What could have been overlooked if they were completely exempt? The majority does not even suggst á possibility. It is my opinion that this sentence does not afford an exemption to appellant because it is clearly unconstitutional, being in violation of Article 5, § 23 of the Arkansas Constitution, which reads: “No law shall be revived, amended, or the provisions thereof extended or conferred by reference to its title only; but so much thereof as is revived, amended, extended or conferred shall be reenacted and published at length. ” In Watkins v. Eureka Springs, 49 Ark. 131, 4 S. W. 384, this court held that another section of the act adopting the same method of procedure for calling in city warrants as provided for counties in like cases was constitutional but that § 4 of the Act undertook to extend to cities and towns the positive provisions of the law applicable to counties by a general reference to the prior law and was unconstitutional. This problem is treated extensively in State v. Armstrong, 31 N. M. 220, 243 P. 333 (1924), opinion on rehearing’ at 243 P. 346, wherein the Watkins case is cited as authority. The New Mexico constitutional provision is identical to ours, except for the omission of the words “conferred by”. The New Mexico court called the rule announced in the' Watkins case and followed in Farris v. Wright, 158 Ark. 519, 250 S. W. 889, the “Arkansas rule” and found that the Arkansas court had adhered to the rule in White v. Loughborough, 125 Ark. 57, 188 S. W. 10, and Poe v. Street Improvement Dist. No. 340, 159 Ark. 569, 252 S W. 616, and not departed from it in Common School District v. Oak Grove Special School Dist., 102 Ark. 411, 144 S.W. 224 ; State v. McKinley, 120 Ark. 165, 179, S.W. 181 ; House v. Road Improvement Dist., 154 Ark. 218, 242 S.W. 68. They held unconstitutional a New Mexico Act in which, “the penal provisions of the National Prohibition Act are hereby adopted” and “all Acts or .omissions prohibited or declared unlawful by the Eighteenth Amendment to the Constitution of the United States or by the National Prohibition Act are hereby prohibited and declared unlawful and violations thereof are subject to the penalties provided in the National Prohibition Vet”. The rule was also applied in Rider v. State, 132 Ark. 27, 200 S. W. 275, where the application of Act 310 of 1909 was sought to be extended to two additional townships of a county by reference to the Act only. In Hollis and Company v. McCarroll, 200 Ark. 523, 140 S. W. 2d 420, this court defined the meaning of the word ‘1 extended” in this section and quoted extensively from State v. Armstrong, 31 N. M. 220, 243 P 333 (1924). The definition is as follows : “* * * The term ‘extended’, as used in Section 23 of art. 5 of the constitution has reference to an attempt by the law-making body (a) to add something to the text of a preexisting law, or (b) to impose conditions upon another statute.” It seems to me that the conclusion is inescapable that the Arkansas Legislature, by adding the second paragraph in 2 (6) (0) of Act 391 of 1941 [Ark. Stat. Ann. § 81-1103 (i) (6) (0) (Repl. 1960] sought to add employment exemptions “under terms of Federal Unemployment Compensation laws so long as exempt under Federal law” to the text of the preexisting law and to impose conditions of the Federal laws on the Arkansas Statute, and, thus, let the United States Congress legislate exemptions or remove exemptions for the State of Arkansas. Furthermore, I do not see how it could be said that the General Assembly did not at ■'mpt to “confer” exemptions provided for in the Federal laws referred to. Particularly in view of the blank check to Congress therein provided, this is obviously the kind of “blind legislation” sought to be prohibited. This also violates § 1 of Amendment No. 7 to the Constitution of Arkansas by which the legislative power of the people of Arkansas i‘s vested in the General Assembly except as reserved to them therein. No closer parallel could be found than in the decision of this court holding Act 115 of 1955 an unconstitutional delegation of legislative powers. Crowley v. Thornbrough, 226 Ark. 768, 294 S. W. 2d 62. This Act required the payment to mechanics and laborers minimum wages based upon wages that will be determined by the Secretary of Labor of the United States to be prevailing for such classes of mechanics, and laborers in the particular area in which the work was to be performed. If that Act was an unconstitutional delegation of legislative power, so is the sub-section in question here. There is a further reason why this sub-section is invalid, which also serves to indicate the hazard of this type of legislation. The reference is to the “terms of Federal Unemployment Compensation laws.” What are these? Reference to the “Populer Name Table” in USCA gives references only to “Federal Unemployment Taos Act” (1939) and “Federal Unemployment Compensation Tax Act” (1954). If either of these can be the law to which reference is intended, which one is it? The one passed before our Act or the one passed after it? If the first, then do the amendments passed in 1944,1945, 1946 and 1954 apply? How can Title 26, Chapter 23, § 3306 be the law intended to apply here since it wasn’t adopted until 1954.? A search of “Federal Acts by Popular Names or Short Titles” compiled by Shephard’s Citations discloses “Federal Unemployment Insurance Contributions Act” and “Federal Unemployment Tax Act” perhaps the same act originally, the former being carried in Code Title 26, § 3101, et seq, and the latter in § 3301, et seq. Reference to these sections shows, various amendments since the adoption of our Act. In short, what are “Federal Unemployment Compensation laws”? [Emphasis ours] I would reverse the judgment of the circuit court, the Board of Review and the Appeals Referee. I am authorized to state that Mr. Justice Byrd joins in this dissent.